        Case 3:18-cv-01230-MEM Document 14 Filed 10/26/18 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA


MICHAEL CREFT,                        :     CIVIL ACTION–LAW
                                      :
                    Plaintiff,        :
                                      :
       -against-                      :     JURY TRIAL DEMANDED
                                      :
OFFICER WISINSKI and                  :
OFFICER HARRISON,                     :
                                      :     No. 3:18-cv-01230
                    Defendants.       :


                   CONCURRED-IN MOTION TO WITHDRAW
                       AS COUNSEL FOR PLAINTIFF

       Barry H. Dyller, Esq., Shelley L. Centini, Esq., and the Dyller Law

Firm hereby move to withdraw as counsel for plaintiff, Michael Creft (“Mr.

Creft”) in the above-captioned matter, and aver as follows:

  1.    On June 19, 2018, Mr. Creft initiated this lawsuit against defendants

       by filing a complaint alleging violations of his First, Eighth, and

       Fourteenth Amendment rights while he was a prisoner in the custody

       of the Pennsylvania Department of Corrections. (Doc. 1).

  2. Undersigned counsel entered their appearance for Mr. Creft.

  3. Plaintiff also served defendants with discovery requests.

  4. Defendants filed an answer and an amended answer on September

       26 and 28, 2018, respectively. (Docs. 8 & 10).
    Case 3:18-cv-01230-MEM Document 14 Filed 10/26/18 Page 2 of 3




5. Presently, a case management conference is scheduled in this matter

  for November 15, 2018. (Doc. 13).

6. On October 3, 2018, defendants responded to plaintiff’s discovery

  requests and produced relevant documents and recordings.

7. Upon review of the defendants’ discovery production, undersigned

  counsel formed the opinion that continuing representation of Mr. Creft

  would violate the Rules of Professional Conduct.

8. Counsel then discussed this matter with Mr. Creft. Mr. Creft consents

  to counsel’s withdrawal from representation and has supplied counsel

  with a document evidencing his consent. See Consent, attached

  hereto as “Exhibit 1.”

9. Counsel has also discussed the matter with counsel for the

  defendants, Deputy Attorney General Lauren Sulcove, who concurs

  in this motion.

  WHEREFORE, undersigned counsel respectfully requests this Court

permit withdrawal of Barry H. Dyller, Esq., Shelley L. Centini, Esq., and

the Dyller Law Firm as counsel for plaintiff in this matter.




                                   2
Case 3:18-cv-01230-MEM Document 14 Filed 10/26/18 Page 3 of 3




                                            Respectfully Submitted,

                                             s/ Barry H. Dyller, Esq.
                                          s/ Shelley L. Centini, Esq.
                                                    Dyller Law Firm
                                            88 North Franklin Street
                                           Wilkes-Barre, PA 18701
                                                     (570) 829-4860




                              3
